Citation Nr: 1501322	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-29 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected panic disorder with agoraphobia.  

2.  Entitlement to an increased disability rating in excess of 50 percent for panic disorder with agoraphobia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to March 1991. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for sleep apnea.  In a December 2011 rating decision, the RO continued a 30 percent disability rating for panic disorder with agoraphobia.  Subsequently, in a May 2012 rating decision, the St. Paul, Minnesota RO increased the Veteran's disability rating for panic disorder with agoraphobia to 50 percent.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in June 2013.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.


FINDINGS OF FACT

1.  During the June 2013 Travel Board hearing, the Veteran indicated his desire to withdraw his appeal seeking an increased disability rating in excess of 50 percent for panic disorder with agoraphobia.  The Board received such request prior to the promulgation of a decision.

2.  The evidence demonstrates it is likely that the Veteran's diagnosed sleep apnea is aggravated by his service-connected panic disorder with agoraphobia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an increased disability rating in excess of 50 percent for panic disorder with agoraphobia, have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for a grant of service connection for sleep apnea, to include as secondary to service-connected panic disorder with agoraphobia, are met.  38 U.S.C.A. §§ 1110, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In June 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Veteran stated that he wished to withdraw the issue of entitlement to an increased disability rating in excess of 50 percent for panic disorder with agoraphobia.  Because this statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the Substantive Appeal as to that issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn the appeal of the issue of entitlement to an increased disability rating in excess of 50 percent for panic disorder with agoraphobia, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an increased disability rating in excess of 50 percent for panic disorder with agoraphobia, and it is dismissed.

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2014).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Turning to the evidence of record, the Veteran was first diagnosed with sleep apnea in an October 2009 sleep study.  The report noted that the Veteran had exogenous obesity and a body mass index of 32.1, who snored at night, had daytime sleepiness, and tiredness.  Additionally, an October 2009 private treatment record noted that the Veteran's anxiety had been an issue with his sleep, such as dreams and lots of body movements during the night.

The Veteran submitted a December 2009 letter from his private treating Physician's Assistant (PA). She noted that the Veteran was diagnosed with service-connected panic disorder with agoraphobia.  She reviewed his prior military service medical history to verify those findings.  Over the year that she visited with the Veteran, she found that anxiety, depression, and sleep disturbances had been recurring themes.  The PA noted that a few months ago, the Veteran was diagnosed with obstructive sleep apnea (OSA).  She further stated that the Veteran had no other medical illnesses, such as thyroid disorders, other endocrine abnormalities, or cardio or pulmonary abnormalities that would be causative to his obstructive sleep apnea.  Additionally, the PA noted that literature showed that there was a strong association between sleep apnea and PTSD.  It was the PA's opinion that the Veteran's sleep apnea was more likely than not related to his service-connected panic disorder.  However, the Board notes that the PA based her opinion on an association between sleep apnea and PTSD, which the Veteran is not service connected for. 

The Veteran was first afforded a VA examination in April 2010.  After examining the Veteran, the VA examiner concluded that the Veteran's OSA was not likely related to his service-connected panic attacks.  Additionally, the examiner noted that according to the medical data base "Up To Date," risk factors for OSA included obesity, craniofacial abnormalities, or upper airway soft tissue abnormalities.  Additionally, the examiner noted that potential risk factors included loud snoring, heredity, smoking, nasal congestion, and diabetes.  However, the examiner did not state a rationale for his opinion, and specifically discuss the known OSA risk factors that the Veteran exhibits.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded another VA examination in July 2012.  The examiner noted that the Veteran had a diagnosed condition of OSA, made after a sleep study done in October 2009.  The examiner stated that the Veteran was noted to be 43 years old, obese with a history of snoring, daytime sleepiness, and fatigue.  The condition was confirmed with an apnea/hypopnea index of 14.6, and he was prescribed a CPAP at bedtime.  The examiner stated that there was no notation of his OSA being caused by or being made worse because of his history of panic attack disorder.  The examiner discussed the "Up To Date" risk factors already noted above.  He further stated that obesity was the best documented risk factor for OSA, which contributed to airway narrowing through fatty infiltration in the tongue and in areas surrounding the airway.  Several studies indicated that it was the collapsibility of the upper airway more than obesity alone that affected the severity of OSA.  Furthermore, the examiner noted that airway shape was an important contributor to collapsibility and could also be caused by nasal congestion, physical obstruction, genetic factors affecting upper airway size, and tissue volumes.  Mechanisms and Anatomic Sites of Upper Airway Obstruction in Obstructive Sleep Apnea in Adults and Overview of Obstructive Sleep Apnea in Adults; Up-to-Date.  Lastly, the examiner stated that anxiety or panic disorder was not cited as a causative or aggravating factor for the condition of OSA.  

The Veteran submitted a November 2012 letter from his private treating physician.  The physician noted that the Veteran was treated for anxiety and panic disorder, agoraphobia, sleep disturbances, and sleep apnea.  He noted that he reviewed the Veteran's medical history, as well as his service medical records, VA rating decision file, and C&P final report for service-connected anxiety/panic disorder and agoraphobia dated 1992.  The C&P examination findings for sleep apnea secondary to service connection and the progress notes listed the Veteran's current conditions and medications to date.  He also reviewed treatment and progress notes previously submitted by the PA, and he concurred with her findings.  The physician stated that there were some studies being done with the VA patients and printed in the periodical Sleep Volume 28, Number 11 (2005).  He stated that this showed a direct link between diagnosed anxiety disorders and sleep apnea.  However, the Board concludes that the physician's findings were not supported by the cited periodical.  The physician also stated that it was very likely that the Veteran's sleep apnea was probably due to and was aggravated by the service connected anxiety/panic disorder and agoraphobia.  The medications that were used to treat anxiety disorders and, including sleep and anxiety medications could exacerbate the symptoms of sleep apnea as the use of the sedative medicines could cause further relaxation of the throat and tongue tissues that create the obstruction.  

A VA medical opinion was obtained in January 2013 to reconcile all opinions of record.  The VA physician noted the November 2012 letter submitted by the Veteran's physician.  He stated that this opinion was not based on current peer reviewed medical literature.  He noted that as previously discussed, in two other medical opinions, the risk factors for sleep apnea did not include anxiety/panic disorder and agoraphobia.  The physician noted that definite risk factors for OSA included obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  Potential risk factors included heredity, smoking, nasal congestion, and diabetes.  The physician then discussed in detail how the above noted risk factors cause sleep apnea.  Additionally, the VA physician noted that it was important to recognize that while these factors may be associated with OSA, their elimination was not necessarily curative of OSA.  OSA had also been associated with certain medical illnesses, such as heart failure, stroke, chronic obstructive pulmonary disease, and idiopathic pulmonary fibrosis.  The physician concluded that it was less likely as not that the claimed OSA was proximately due to or caused by the service connected condition of anxiety/panic disorder and agoraphobia.   

At the June 2013 hearing, the Veteran testified that he was taking Ambien and Lexapro for anxiety and depression.   

In light of the evidence, the Board finds that the Veteran is entitled to service connection for sleep apnea as secondary to his service-connected panic disorder and agoraphobia.  The October 2009 sleep study showed a diagnosis of sleep apnea.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  There are no medical records refuting the Veteran's diagnoses of sleep apnea.

The Board notes that while the July 2012 and January 2013 VA examiners stated with supporting rationale that the Veteran's sleep apnea was not caused by his service-connected panic disorder with agoraphobia, the November 2012 private physician letter concluded with supporting rationale that his sleep apnea was aggravated by his service-connected panic disorder with agoraphobia.  Specifically, the VA examiners noted that the known risk factors for OSA included obesity, craniofacial abnormalities, or upper airway soft tissue abnormalities, and did not include anxiety/panic disorder with agoraphobia.  The Veteran was noted to be obese at the sleep study, with a body mass index of 32.1.  As noted above, while the November 2012 private physician stated that there was a direct link between anxiety disorders and sleep apnea, this was not supported by the study cited.  Nevertheless, the private physician went on to note that the medications that were used to treat anxiety disorders, including sleep and anxiety medications, could exacerbate the symptoms of sleep apnea as the use of the sedative medicines could cause further relaxation of the throat and tongue tissues that create the obstruction.  As noted at the hearing, the Veteran was prescribed Ambien and Lexapro for anxiety and depression.  The Board also finds it significant that the physician explained that the Veteran's anxiety/panic disorder with agoraphobia sometimes made it difficult for him to tolerate his CPAP which made it difficult for him to sleep which further worsened his daytime somnolence related to his obstructive sleep apnea.  Therefore, the Board finds that there is persuasive  medical opinion evidence of record that shows that the Veteran's sleep apnea is aggravated by his service-connected panic disorder with agoraphobia to include medications he is prescribed to treat the disorder.  Accordingly, the Board finds that service connection for sleep apnea, as secondary to service-connected panic disorder and agoraphobia, is warranted. 

The Board notes that although 38 C.F.R. § 3.310(b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the RO's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. § 3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.


ORDER

Service connection for sleep apnea, to include as secondary to service-connected panic disorder with agoraphobia, is granted.  

Entitlement to an increased disability rating in excess of 50 percent for panic disorder with agoraphobia is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


